NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            03-SEP-2021
                                            08:43 AM
                                            Dkt. 9 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

   PORTFOLIO RECOVERY ASSOCIATES, LLC, Plaintiff-Appellee, v.
              DANA R. JOHNSON, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        WAI#ANAE DIVISION
                   (CIVIL NO. 1DRC-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
      (By:   Ginoza, Chief Judge, Wadsworth and Fujise, JJ.)
           Upon review of the record, it appears that:
           (1) On May 26, 2021, self-represented Defendant-
Appellant Dana R. Johnson (Johnson) filed in the underlying case,
1DRC-XX-XXXXXXX, a notice of appeal without the fees required by
Hawai#i Rules of Appellate Procedure (HRAP) Rule 3(a);
           (2) On June 17, 2021, the appellate clerk
electronically filed the notice of appeal to create the appeal in
CAAP-XX-XXXXXXX, and entered a notice of non-payment, instructing
Johnson to pay the filing fee or seek a fee waiver on or before
June 28, 2021, or the appeal could be dismissed;
           (3) The record on appeal was due on or before July 26,
2021. See HRAP Rules 11(b)(1) & 26(a);
           (4) On July 28, 2021, the appellate clerk entered a
default of the record on appeal, informing Johnson that the time
to docket the appeal had expired, Johnson had not paid the filing
fee or obtained an order allowing Johnson to proceed on appeal in
forma pauperis, the matter would be brought to the court's
attention on August 9, 2021, for action that may include
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

dismissal of the appeal, and Johnson could seek relief from
default by motion;
           (5) Johnson took no further action in the appeal; and
           (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, September 3, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge
                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  2